                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. CV 19-1008-AB (KS)                                                Date: April 15, 2019
Title       Ladell Stephens v. Kerry Kunz




Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                 Gay Roberson                                              N/A
                 Deputy Clerk                                    Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

       On February 11, 2019, Plaintiff, a California state prisoner proceeding pro se and in forma
pauperis, filed a civil rights complaint (the “Complaint”) pursuant to 42 U.S.C. § 1983. (Dkt. No.
1.) On February 27, 2019, the Court issued an order directing service of the Complaint and
ordering Plaintiff to file, within 30 days, copies of the USM-285 forms that he submits to the U.S.
Marshal. (Dkt. No. 6; see also Dkt. Nos. 5, 7.)

        More than 14 days have now passed since Plaintiff’s March 29, 2019 deadline for filing
copies of the USM-285 forms, and the Court has not received copies of Plaintiff’s completed USM-
285 forms. Accordingly, the Court may now recommend dismissal of the action pursuant to Rule
41(b) of the Federal Rules of Civil Procedure, which states that a civil action is subject to
involuntary dismissal if a plaintiff “fails to prosecute or to comply with these rules or a court
order.”

        However, in the interests of justice, plaintiff is ORDERED TO SHOW CAUSE on or
before May 6, 2019, why the Court should not recommend that this action be dismissed for failure
to prosecute and comply with court orders. If Plaintiff wishes to proceed with this action, he may
discharge this Order by filing: (1) a declaration signed under penalty of perjury that establishes
good cause for Plaintiff’s failure to comply with the Court’s orders; and (2) copies of the USM-
285 forms that were provided to the United States Marshal Service. Alternatively, if plaintiff does
not wish to pursue this action, he may file a document entitled “Notice Of Dismissal” pursuant to
Rule 41(a) of the Federal Rules of Civil Procedure.

\\



CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No. CV 19-1008-AB (KS)                                            Date: April 15, 2019
Title       Ladell Stephens v. Kerry Kunz


       Plaintiff is advised that the failure to timely comply with this order may result in the
dismissal of this case pursuant to Fed. R. Civ. P. 41(b) and Local Rule 41-1.

        IT IS SO ORDERED.


                                                                                               :
                                                               Initials of Preparer   gr




CV-90 (03/15)                        Civil Minutes – General                               Page 2 of 2
